DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112 (b) for lacking antecedent basis since “said cylindrical bearing housing” the limitation is not previously referred to in claim 8 or claim 1, from which claim 8 depends. Correction is required. 
Claim 9 is rejected under 35 U.S.C. 112 (b) for lacking antecedent basis since “said mixer bearing” is not previously referred to in the claim. 
For purposes of compact prosecution, claims 8 and 9 will be interpreted as being dependent on claim 2, since claim 2 recites a cylindrical bearing housing and mixer bearing. However, clarification/correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4,are rejected under 35 U.S.C. 103 as being anticipated by Vanek (U.S. Publication 2005/0088907). 
Regarding claim 1, Vanek teaches a chemical mixer tool for use in mixing the liquid contents in a storage drum (figure 8 and figure 5) comprising: a mixer housing assembly, said mixer housing assembly configured to removably attach to a top portion of the storage drum (item 46 are considered the housing assembly, which attaches to a top portion of storage drum 40 as shown in figure 8 via item 10); a mixer shaft having a longitudinal axis, said mixer shaft rotatably coupled to said mixer housing assembly near the proximal end of said mixer shaft (item 12); and an impeller assembly (items 16, 18, 22 are considered reading on an impeller assembly) including: an impeller collar, said impeller collar removably attached proximate the distal end of said mixer shaft (22 nut and bolt combination is considered reading on a removably attached collar at a distal end); and one or more pitch blades having an inner blade surface and said pitch blades rotatably contained within said impeller collar (blades 16 and 18 have a portion contained in item 22), said impeller collar configured such that said inner blade surface has a resting position and is configured to rotate outwardly from the longitudinal axis of said mixer shaft as said mixer shaft is rotatably engaged (see figures 1 and 2).
Regarding claim 1, The embodiment shown in figures 8 and 5 are considered silent to the blades being canted outwardly no less than 5 degrees off parallel of the longitudinal axis of said mixer shaft. Vanek is silent to the language of claim 4. 
Regarding claim 1, The embodiment shown in figure 9 is considered being canted outwardly no less than 5 degrees off parallel of the longitudinal axis of them mixer shaft (figure 9 item 58 shown in a resting position and rotating position). 
It would have been obvious to one of ordinary skill in the art to modify the angle of the blades in the figures 8 and 5 embodiment with the figure 9 embodiment in order to allow for lower speed mixing (see paragraph 23). Regarding claim 4, absent any unexpected results, it would have been obvious to one of ordinary skill in the art to change the shape of the shaft to allow for specific attachment to the drive since it is well settled that it is an obvious matter of design choice to change the general shape or size of a known element in the absence of a disclosed non-obvious advantage associated with the change. Gardner vs. TEC Systems Inc., 725 F.2d 1338, 1349-50 (Fed. Cir. 1984); In re Kuhle, 526 F.2d 553, 555 (CCPA 1975); In re Dailey, 357 F.2d 669, 672 (CCPA 1966).

Claims 2, 7, 9, 8,  9, 12, 14, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being anticipated by Vanek (U.S. Publication 2005/0088907) in view of Larsen (U.S. Patent 5,251,979). 
Regarding claim 2, Vanek is silent to the bearing and bearing housing configuration. Vanek is silent to the language of claim 7 and 16. Vanek is silent to the language of claims 8, 9, 19 and 20. 
Regarding claim 2, Vanek teaches a mixer housing with a cylindrical bearing and a cylindrical bearing housing , wherein the mixer bearing is removably received within the cavity of the cylindrical bearing housing and rotatably contained therein (see item 78 and shaft between item 78 and 80). Regarding claim 7 and 16, Larsen teaches wherein said mixer housing assembly is threadably removably attached to the storage drum (column 1 lines 17-22 teaches a threaded nut to seal the adapter to a cover, which allows for threaded engagement between the mixer and the storage drum).
It would have been obvious to one of ordinary skill in the art to modify the invention of Vanek with the threaded adapter assembly of Larsen to allow for and easier mixing operation. Regarding claim 2, while Vanek doesn’t explicitly teach the shapes of the bearing and bearing housing being cylindrical, absent any unexpected results, it would have been obvious to change the shape of the bearing and housing in order to accommodate the drive of the mixer since It is well settled that it is an obvious matter of design choice to change the general shape or size of a known element in the absence of a disclosed non-obvious advantage associated with the change. Gardner vs. TEC Systems Inc., 725 F.2d 133, 1349-50 (Fed. Cir. 1984); In re Kuhle, 526 F.2d 553, 555 (CCPA 1975); In re Dailey, 357 F.2d 669, 672 (CCPA 1966). Regarding claims 8, 9, 19, and 20 absent any unexpected results, it would have been obvious to make the bearing and housing out of plastic in order to reduce the manufacturing cost since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Regarding claim 14, absent any unexpected results, it would have been obvious to one of ordinary skill in the art to change the shape of the shaft to allow for specific attachment to the drive since it is well settled that it is an obvious matter of design choice to change the general shape or size of a known element in the absence of a disclosed non-obvious advantage associated with the change. Gardner vs. TEC Systems Inc., 725 F.2d 1338, 1349-50 (Fed. Cir. 1984); In re Kuhle, 526 F.2d 553, 555 (CCPA 1975); In re Dailey, 357 F.2d 669, 672 (CCPA 1966).
Claim 12 includes the limitations of claims 1 and 2, and is rejected accordingly.

Claim 6 is rejected under 35 U.S.C. 103 as being anticipated by Vanek (U.S. Publication 2005/0088907) in view of Kropas (US Publication 2005/0166741).
Regarding claim 6, Vanek is silent to the vent cap configuration on the mixer housing. 
Regarding claim 6, Kropas teaches a mixer housing further comprises a vent cap, said vent cap configured to removably attach to the proximal end of said mixer housing assembly (paragraph 9 teaches an air vent cover movable between a first position and second position).
It would have been obvious to one of ordinary skill in the art to modify the mixer housing assembly of Kropas with the air vent cover configuration of Kropas in order to better control air flow within the housing.

Claims 17 is rejected under 35 U.S.C. 103 as being anticipated by Vanek (U.S. Publication 2005/0088907) in view of Larsen (U.S. Patent 5,251,979) in further view of Kropas (US Publication 2005/0166741). 
Regarding claim 17, Vanek is silent to the vent cap configuration on the mixer housing. 
Regarding claim 17, Kropas teaches a mixer housing further comprises a vent cap, said vent cap configured to removably attach to the proximal end of said mixer housing assembly (paragraph 9 teaches an air vent cover movable between a first position and second position).
It would have been obvious to one of ordinary skill in the art to modify the mixer housing assembly of Kropas in view of Larsen with the air vent cover configuration of Kropas in order to better control air flow within the housing.


Allowable Subject Matter
Claims 3, 5, 10, 11, 13, 15, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3 and 13, the prior art does not teach or fairly suggest the chemical mixer tool with the combination of the mixer housing assembly, impeller collar, blade angle, and venting configuration of the mixing bearing. 
Regarding claims 5 and 15, the prior art does not teach or fairly suggest the clamping configuration in combination with the blade angle, impeller collar, and mixer housing assembly. 
Regarding claim 10 and 18, the prior art does not teach or fairly suggest the chemical mixer tool with the blade angle, impeller collar, mixer housing assembly, and sump shape.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHU BHATIA whose telephone number is (571)270-7628. The examiner can normally be reached Monday - Friday 11 a.m. to 7:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANSHU BHATIA/Primary Examiner, Art Unit 1774